PER CURIAM.
Carl G. Mueller appeals the Merit Systems Protection Board’s final decision, which dismissed his appeal for lack of jurisdiction. Mueller v. Dep’t of Agric., SF-0752-06-0777-1-1, 104 M.S.P.R. 443 (MSPB Dec. 14, 2006). We affirm.
The board’s jurisdiction is limited to appeals by federal employees or applicants for federal employment. As a participant serving the Forest Service in the Senior Community Service Employment Program, Mueller does not fall into either of those categories. 42 U.S.C. § 3056b(a). In addition, the record shows that he was provided documents during his orientation explaining that he was not a Forest Service employee. Accordingly, the board properly dismissed the appeal for lack of jurisdiction.